           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                      DELTA DIVISION

LASHANDA CALVIN                                            PLAINTIFF

v.                        No. 2:18-cv-85-DPM

SHELTER MUTUAL INSURANCE
COMPANY                                                 DEFENDANT

                                ORDER
     The Court will hold a pretrial conference in chambers in Helena
at 11:00 a.m. on Monday, 10 February 2020 and we'll start with the
venire at 1:00 p.m. in Courtroom 314. Counsel should be prepared to
open late Monday afternoon. We'll start the proof at 8:30 Tuesday
morning. The Court allots each side three hours for all direct and cross
examination in this straight-forward dispute. We'll finish the proof on
Tuesday.
     1. Jury Instructions. The Court will circulate working drafts of
(1) the voir dire, (2) the preliminary instructions, (3) the final
instructions, and (4) the verdict form in due course.
     2. Witnesses and Exhibits. The parties must submit their final
lists of witnesses and exhibits to Little Rock chambers by the close of
business on Wednesday, 5 February 2020. A binder with courtesy
copies of exhibits should be submitted to chambers, too. Please use the
Court's forms for both exhibit and witness lists. If the parties plan to
use electronic exhibits, they should have paper copies available as a fall-
back
       3. Voir Dire. The Court will conduct most of the questioning,
with follow-up by each side-ten to fifteen minutes at most. Please
focus your questioning. Vair dire is not a time to explain the law or the
burden of proof, to explain what the case is about, to seek
commitments, or to pump the potential jurors full of fairness. Instead,
please ask lean questions about potential jurors' experiences and views
to ferret out bias. If the parties would prefer to have the Court ask
certain questions, please submit them to chambers for consideration by
31 January 2020.
       4. Openings and Closings. Fifteen minutes a side for opening.
Twenty minutes a side for closing.
       5. Objections. Avoid speaking objections during the trial. A
word or two will do. If the Court needs to hear more, we'll have a bench
conference.
       So Ordered.


                                         D.P. Marshall Jr.
                                         United States District Judge




                                   -2-
